253 F.2d 710
Richard Vaughn JENKINS, Appellant,v.UNITED STATES of America, Appellee.
No. 16846.
United States Court of Appeals Fifth Circuit.
April 7, 1958.
Rehearing Denied May 16, 1958.

Stonewall H. Dyer, Atlanta, Ga., for appellant.
James W. Dorsey, U. S. Atty., John W. Stokes, Jr., Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before HUTCHESON, Chief Judge, and JONES and BROWN, Circuit Judges.
PER CURIAM.


1
The appellant, Richard Vaughn Jenkins, purchased whiskey from retail liquor dealers in varying quantities ranging from twenty to over a hundred cases a week and these he sold during 1953, 1954, and 1955, to clubs in the dry counties in the Northern part of Georgia. He was indicted, convicted and sentenced for conspiracy to sell liquor at wholesale without the Federal wholesaler's tax being paid as required by 26 U.S.C.A. § 5111. From the judgment of conviction and sentence he appeals. We find no merit in any of his contentions.


2
The appellant would excuse the failure to pay the wholesaler's tax by showing that his purchases were of tax-paid liquor from those authorized to sell and his sales were to those entitled to purchase. If sales of liquors are made in wholesale quantities without the payment of the required tax the law requiring such payment is violated no matter how many other laws may be observed. The acquittal of all of the other defendants charged with the appellant does not establish his innocence particularly since others who were not defendants were alleged to be conspirators. The payment in July, 1955, by the appellant of the tax for the preceding year and the succeeding year did not provide immunity from the penalties resulting from conduct prior to the time of payment. Neither in these nor in the other matters urged by the appellant do we find merit. The District Court's judgment is


3
Affirmed.